Title: To Thomas Jefferson from John Page, 6 April 1776
From: Page, John
To: Jefferson, Thomas


                    
                        Dear Jefferson
                        Wmsburg April the 6th. 1776.
                    
                    I wish you would use your Interest in behalf of Dr. McClurg. He offers his Service as Physician to the Continental Forces in Virginia. Such a Person is much wanted. Col. Grayson who behaved admirably well at Hampton and who has taken great Pains to improve himself in the Military Science intends to offer his Service to the Congress. He is highly deserving of Encouragement. Do introduce him and recommend him to your Friends. He will make a Figure at the Head of a Regiment. He displayed Spirit and Conduct at Hampton. For God’s sake declare the Colonies independant at once, and save us from ruin. Adieu-written in haste by yrs,
                    
                        John Page
                    
                